Case 1:20-cv-22722-RNS Document 3 Entered on FLSD Docket 07/01/2020 Page 1 of 2

                                                                              Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

 DIMITRI PATTERSON,

       Plaintiff,

 v.                                             CASE NO. 3:20cv04349-MCR-MJF

 UNITED STATES, et al.,

      Defendants.
 __________________________/

                                    O R D E R

       This cause comes on for consideration upon the magistrate judge’s Report and

 Recommendation dated June 2, 2020. ECF No. 2. The parties have been furnished

 a copy of the Report and Recommendation and have been afforded an opportunity

 to file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

 made a de novo determination of all timely filed objections.

       Having considered the Report and Recommendation, and any objections

 thereto timely filed, I have determined that the Report and Recommendation should

 be adopted.

       Accordingly, it is now ORDERED as follows:

       1.      The magistrate judge’s Report and Recommendation is adopted and

 incorporated by reference in this Order.
Case 1:20-cv-22722-RNS Document 3 Entered on FLSD Docket 07/01/2020 Page 2 of 2

                                                                           Page 2 of 2

       2.     This action is TRANSFERRED to the United States District Court for

 the Southern District of Florida.

       3.     The clerk of the court is directed to close the case file.

       DONE AND ORDERED this 30th day of June 2020.




                                          s/  M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




 Case No. 3:20cv4349-MCR-MJF
